                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION
                                  Case No. 5:19-CV-160-KDB-DSC

 20/20 COMMUNICATIONS INC.

          Plaintiff,

          v.                                            ORDER STAYING MATTER PENDING
                                                                ARBITRATION
 MY HOME RENOVATOR INC,

          Defendant.


         THIS MATTER is before the Court on the Motion of Defendant My Home Renovator

Inc. with the consent of the Plaintiff 20/20 Communications Inc., seeking an order staying all

further proceedings in this case pending the outcome of binding arbitration. Based upon the

consent of the parties and good cause shown, the Motion is GRANTED.

         IT IS THEREFORE ORDERED that all further proceedings in this litigation are hereby

STAYED;

         IT IS FURTHER ORDERED that the parties are to select a sole arbitrator to conduct

arbitration pursuant to JAMS rules but without JAMS administrative oversight;

         IT IS FURTHER ORDERED that either party may submit the final arbitration award to

this Court for entry as a judgment at the conclusion of the arbitration if the parties do not submit a

stipulation of dismissal of this action.

         IT IS FURTHER ORDERED that the parties shall submit a status report ninety days

from entry of this Order and each ninety days thereafter.

         SO ORDERED.                       Signed: March 10, 2020




{PHD 01147655.DOCX }
